This action is alleged to have arisen in Tennessee under the Federal Employers' Liability Act (45 USCA §§ 51-59) against appellee, a foreign corporation doing business in Alabama, as an interstate carrier. Defendant pleaded in abatement that the cause of action did not arise in Alabama, and that it did not exist either by authority of the common law or the statutes of Tennessee, but arose under the Federal Employers' Liability Act, and that section 5681, Code, did not apply, and the courts of Alabama had no jurisdiction.
By its terms that section only applies to actions which arose in another state either by common law or the statutes of that state. While the Federal Employers' Liability Act (45 USCA §§ 51-59) is a statute which is effective in Tennessee, as elsewhere in the several states, it was not enacted by the Legislature nor by any constitutional convention of that state; nor is its effectiveness there dependent upon any sort of state action or recognition. It is wholly beyond the authority of the state that it is a law.
We do not therefore think that the Legislature of Alabama in enacting what is section 5681, Code, intended that its language should have a meaning broader than that ordinarily to be understood by its common or general use. Since the cause of action is not there included, the plea in abatement is available, for prior to the authority of that enactment, it was held that an action on a claim which did not arise in Alabama could not be maintained in its courts against a foreign corporation without its consent. C. R. R.  B. Co. v. Carr,76 Ala. 388, 52 Am. Rep. 339; Pullman Palace Car Co. v. Harrison,122 Ala. 149, 25 So. 697, 82 Am. St. Rep. 68; Dozier Lumber Co. v. Smith, etc., Lumber Co., 145 Ala. 317, 39 So. 714; Southern Railway Co. v. Jordan, 192 Ala. 528, 68 So. 418. Such was the ruling of the circuit court, and it is affirmed.
Affirmed.
All the Justices concur.